           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CHAD SANDINE; GROUNDHOGZ
EXPRESS, INC.; and GROUNDHOGZ
LOGISTICS, INC.                                      PLAINTIFFS/
                                            COUNTER-DEFENDANTS

v.                        No. 3:17-cv-151-DPM

DON TATE; and TATE EXPRESS, INC.                    DEFENDANTS/
                                              COUNTER-CLAIMANTS

                                 ORDER
     1. The Court held a pretrial on 1 March 2019.
     2. For the reasons stated on the record, Plaintiffs' motion in
limine, NQ 42, is partly granted and partly denied.          Here are the
particulars:
     •   Part A: Denied with instructions. Don Tate must file
         notice by 5 March 2019, electing whether he will claim
         that he's not a party to the contract, or that he is and joins
         Tate Express's breach and fraud claims.

     •   Part B: Withdrawn.

     •   Part C: Granted as modified. Don Tate may testify
         about the tax returns and his cash infusions to Tate
         Express.    Amended pretrial disclosures specifying
         particular documents due from Tate and Tate Express
         by 5 March 2019.




                                                                            /
      •   Part D: Granted.       Based on the Court's ruling on
          summary judgment, neither Tate nor Tate Express has a
          solid claim on the vehicles.

      •   Parts E, F & G: Denied without prejudice. The parties
          must follow the Federal Rules of Evidence.

     •    Part H: Denied as mostly moot with a carve out. Don
          Tate may testify about the valuation issues covered in his
          deposition, supplemented with the tax returns and
          checks discussed at the pretrial.

     2.   Joint report and stipulated facts due by 5 March 2019.
Groundhogz will take the lead in preparing these documents. Please
advise if there's an agreement or a dispute about how the stipulation
is presented to the jury.
     3. Trial will proceed on 11 March 2019. Clear the courtroom and
meet in chambers by 9:00 a.m. so juror orientation can begin. We'll
start with the panel at 9:30, with openings and proof after lunch.
     4. I alerted counsel that I may be unavailable on March 11th
because of a trial set on that day in an older case in the Helena division.
I also advised them that the Honorable James M. Moody Jr. had
volunteered to preside if necessary in my absence. FED. R. CIV. P. 63.
The parties consented to this possibility, which the Court appreciates.




                                    -2-
So Ordered.


                    D.P. Marshall Jr.
                    United States District Judge




              -3-
